DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 13 September 2021 and the Information Disclosure Statements filed on 26 August 2021, and 3 January 2022.
	This office action is made Final.
	Claims 1-3, 6, 13-14, 16, and 20 have been amended.
Claims 1-20 are pending. Claims 1 and 13 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2021 and 1/3/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 13-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Narayan et al (US 2020/0034874)
As per independent claim 1, Narayan discloses a method comprising:
placing images on an existing webpage of an interactive demonstration presentation for an envisioned software product to cover portions of that webpage so that new functionality is displayable on that webpage
injecting, via a demonstration controller, one or more rapid components into the existing webpage ([0031] advertisement inserted into webpage. Furthermore, additional support of the Examiner’s rationale is provided to bolsters the Examiner’s rejection. 0017; 0031; 0047-0048; 0055-0056: visual elements (advertisements) are placed/local onto a webpage) 
defining, via the demonstration controller, the one or more rapid components within the existing webpage, wherein each rapid component corresponds to a unique area of concern within the existing to be covered by the rapid component ([0017; 0031; 0047-0048; 0055-0056, 0092-0093: visual elements (advertisements) are placed/local onto slots of webpage. Placing an visual element/advertisement into an empty slot fills/covers the empty slot with content) and stores data required (in memory [0117]) to edit and display that rapid component on the existing webpage ([0043] using markup language code)( Furthermore, additional support of the Examiner’s rationale is provided to bolsters the Examiner’s rejection. 0091 discloses the visual element comprises information regarding an advertisement and an engagement layer. The visual element can configure an engagement layer to overlay a mobile advertisement or configure the engagement layer for placement along one or more edges of a mobile advertisement. Thus, the visual element contains data to edit and display visual elements. )
	

adding the one or more rapid components to the webpage ([0026] inserted into webpage advertisements); 
editing the one or more rapid components within the webpage ([0026] inserted into webpage advertisements); 
removing the one or more rapid components from the webpage ([0011] new advertisement served to a user); and 
defining one or more of: stylistic appearance ([0094] color), interaction ([0093] vertical scrolls clicks, visual element within advertisement), and behavior of the one or more rapid components ([0100] engagement layer loaded into advertisement).  

As per dependent claim 3, Narayan teaches: wherein each rapid component corresponds to a discrete area of concern on the webpage ([0093] slots of a webpage), and wherein each rapid component is configurable to define features of the interactive demonstration presentation including content and interactivity of the interactive demonstration presentation([0100] engagement layer loaded into advertisement).  
As per dependent claim 4, Narayan teaches the content of the rapid components comprises: images representing functionality to be demonstrated ([0092] image). 
As per dependent claim 5, Narayan teaches each rapid component is capable of being interacted with by at least one of: a first found page; other rapid components; and a user ([0100] engagement layer based on user interactions).  
 6, Narayan teaches each rapid component is configurable to trigger further changes to one or more of: applicable portions of a webpage; and other rapid components ([0100] advertisement slots different changes). 
As per dependent claim 7, Narayan teaches each rapid component is configurable to: contain one or more other rapid components nested within that rapid component (different content nested in); overlap with one or more other rapid components ([0082] engagement layer over advertisement); and layer over-top of one or more other rapid components ([0024] engagement layer).  
As per independent claims 13 and 20, Claims 13 and 20 recites similar limitations as in Claim 1 and is rejected under similar rationale. 
As per dependent claims 14, 16, 17, Claims 14, 16, 17 recites similar limitations as in Claims 2-3, 5, 7 and are rejected under similar rationale. 
As per dependent claim 15, Narayan teaches the content of the rapid components comprises: images representing functionality to be demonstrated ([0092] images).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan in further view of Weald et al (US 2016/0283460)
(Note: Claims 9-12 and 19 were accidently placed under the wrong header within the previous office action. Since Claims 9 and 11-12 depend off of Claim 8, Claim 10 depends off Claim 9 and Claim 19 depends of Claim 18, Claims 9-12 and 19 should have been placed under this header. Therefore, the previous office action contained a typographical error in regarding the placement/location of these particular claims. In addition, the written rejections of Claim 9-12 and 19, themselves, did not change in any way at all between this office action and previous mailed Non Final office action. Narayan is still used to reject Claims 9-12, 19. This change of location/placement within the office action is merely corrects a typographical error. Thus, Claims 9-12 and 19 were properly rejected in the previous office action; however, were not placed under the correct header/heading due to a typographical error.)
As per dependent claim 8, Narayan teaches wherein each rapid component is:  having a plurality of definable states ([0012] definable schema with attributes).  However, Narayan does not teach a self-contained document object model (DOM) element. However Weald teaches a self-contained document object model (DOM) element ([0280] teaches self contained DOM) 
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Weald before him before the effective filing date of the claimed invention, to modify Narayan to include self contained DOM as taught by Weald so that the inserted objects would be separate from the webpage and easier to insert into a webpage.
claim 9, Narayan teaches each rapid component comprises one or more of: a component that contains first found information relevant to display and functionality of that rapid component ([0043] using markup language code), and a component that contains second found information relevant to the display and the functionality of that rapid component when that rapid component is displayed and interacted with, and wherein interactions with that rapid component modify a state of that rapid component or other rapid components associated with that rapid component.  
As per dependent claim 10, Narayan teaches the interactions with each rapid component comprise any valid event for the interactive demonstration presentation including: obtaining focus ([0026] animated coming into view); losing focus ([0026] only animated in view); and activation ([0023] user clicks).  
As per dependent claim 11, Narayan teaches the definable states of each rapid component are editable and comprise at least one of: display associated with that rapid component ([0043] using markup language code); styling associated with that rapid component (color); behavior associated with that rapid component (engagement layer); interactions associated with that rapid component (engagement layer); intra-actions associated with that rapid component (engagement layer); and contents associated with that rapid component ([0043] using markup language code).  
As per dependent claim 12, Narayan teaches the definable states of each rapid component comprise at least one of: a default state, a hover state, a hovered state, a dragging state, a dropped state, a dragged state, a clicked state ([0026] the claim doesn’t specify what state is, user clicks advertisement records event), and an active state.
(an advertisement recovered), and contains second found information relevant to the display and the functionality of that rapid component when that rapid component is displayed and interacted with (markup language), and wherein interactions with that rapid component modify a state of that rapid component or other rapid components associated with that rapid component ([0025] records user mouse clicks).  However, Narayan fails to disclose wherein each rapid component is: a self-contained document object model (DOM) element having a plurality of definable states. However, Weald et al disclose wherein each rapid component is: a self-contained document object model (DOM) element ([0280] teaches self contained DOM); element having a plurality of definable states ([0012] definable schema with attributes)
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Weald before him before the effective filing date of the claimed invention, to modify Narayan to include self contained DOM as taught by Weald so that the inserted objects would be separate from the webpage and easier to insert into a webpage. 
As per dependent claim 19, Claim 19 recites similar limitations as in Claim 10 and rejected under the similar rationale. 


Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive. 
On pages 7-9, in regards to the independent claims, Applicant argues that the cited art, Narayan, does not teach the amended limitations. In particular, Applicant argues there is no disclosure, or even a teaching or suggestion, of at least: "placing images on an existing webpage of an interactive demonstration presentation for an envisioned software product to cover portions of that existing webpage so that new functionality is displayable on that existing webpage," or that the placing comprises "defining, via the demonstration controller, the one or more rapid components within the existing webpage, wherein each rapid component corresponds to a unique area of concern within the existing webpage to be covered by the rapid component and stores data required to edit and display that rapid component on the existing webpage," as recited in amended claim 1. Narayan does not relate to an interactive demonstration presentation for an envisioned software product, and nothing in Narayan discloses, teaches or suggests that the mobile advertisement that is selected and served to the mobile device "for insertion into an advertisement slot" stores data required to edit and display that mobile advertisement on an existing webpage. However, the Examiner disagrees. 
Based on the arguments provided by the Applicant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Applicant states that Narayan does not teach the limitations by merely disclosing a few sections from 
Furthermore, the language of the independent claim is broad and non-limiting. In regards to the argued feature(s) of placing images on an existing webpage of an interactive demonstration presentation for an envisioned software product to cover portions of that existing webpage, the language is silent on how images are placed on an existing webpage and what is considered an existing webpage. In addition, the language does not indicate or define what an interactive demonstration presentation is or what an envision software product is. Furthermore, “for an envisioned software product” is viewed as intended use. In addition, the language is does not define or limit 
Furthermore, the Examiner refers the Applicant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered unless expressly excluded by the claimed subject matter." In other words, while the prior art cited may not explicitly use the same terminology as disclosed in the claim limitations, it doesn't mean the art doesn't teach it and can't be considered to reject Applicant's claimed invention. Thus, examiner submits that what is taught by the references is considered within the broadest reasonable interpretation to that which is claimed discussed below.
Thus, based on the broadest reasonable interpretation of the language of the limitations, Narayan discloses placing images on an existing webpage of an interactive 
Thus, Narayan teaches the claimed features.


On page 9, in regards to claims 8 and 18, Applicant argues that the cited Weald reference does not disclose, teach or suggest the concept of a rapid component as defined by claim 1, and does not teach or suggest that a rapid component is "a self-contained document object model (DOM) element having a plurality of definable states," as recited in dependent claim 8. However, the Examiner disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the limitations avoid such references or objections. 
After consideration of this amendment to the claims, the Examiner respectfully states this amendment to claims 8 and 18 do not overcome the cited art and respectfully direct the Applicant to the rejection explained above for the reasons why the claim remains rejected under the same grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177